Fourth Court of Appeals
                                San Antonio, Texas
                                    December 23, 2019

                                   No. 04-19-00435-CV

 Jerold GIVENS and Dinah Givens, Individually and as Representatives of the Estate of James
 Douglas Givens, Deceased, Beverly Brown, Johnny Scott Brown, Andrew Brown, Individually
and as Representatives of the Estate of Johnnie Lee Brown, Shannon Brown, and Wesley Brown,
                                           Appellants

                                             v.

    SALATIEL POLANCO d/b/a D&C Trucking, Highway Barricades and Services, LLC,
      Anderson Columbia Co., Inc., Flasher Equipment Co., and D.I.J. Construction, Inc.,
                                         Appellees

               From the 293rd Judicial District Court, Maverick County, Texas
                            Trial Court No. 15-03-31056-MCV
                       Honorable Cynthia L. Muniz, Judge Presiding


                                      ORDER
       On December 20, 2019, appellants filed a Motion for Leave to Amend Appellants’ Brief
on the Merits. Appellants’ motion is GRANTED.




                                                  _________________________________
                                                  Beth Watkins, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 23rd day of December, 2019.



                                                  ___________________________________
                                                  Michael A. Cruz,
                                                  Clerk of Court